Citation Nr: 0922527	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain in the legs and arms.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to a disability rating in excess of 10 
percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to December 
1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in May 2003 
and August 2004 that, in pertinent part, denied service 
connection for a disability manifested by pain in the legs 
and arms; an acquired psychiatric disability, to include 
depression; and gastroenteritis; and denied an increased 
disability evaluation for the service-connected lumbosacral 
strain.  The Veteran timely appealed.

In January 2009, the Veteran testified during a hearing 
before the undersigned at the RO.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

Correspondence submitted by the Veteran in September 1999 
could be construed as claims for service connection for a 
left hip disability and for a cervical spine disability.  
These matters are referred to the RO for appropriate action.  

The issue of service connection for gastroenteritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has a disability manifested by pain in the legs and arms. 

2.  An acquired psychiatric disability, to include 
depression, was first demonstrated many years after service 
and is not related to a disease or injury during active 
service, and is not due to or aggravated by a service-
connected disability.

3.  Lumbosacral strain is manifested primarily by slight 
limitation of motion, painful motion, tenderness, and forward 
flexion of the thoracolumbar spine limited to 80 degrees; 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion, severe lumbosacral strain, and/or 
ankylosis are not demonstrated.


CONCLUSIONS OF LAW

1.  A disability manifested by pain in the legs and arms was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  An acquired psychiatric disability to include depression 
was not incurred or aggravated in service, and is not 
proximately due to, or the result of, the Veteran's service-
connected lumbosacral sprain.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for a lumbosacral strain are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2002 & 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through December 2002, December 2004, and June 2008 letters, 
the RO or AMC notified the Veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The Veteran 
was provided with correspondence regarding what was needed to 
support his claim in February 2002.  Specifically, he was 
told to submit evidence of physical and clinical findings, 
results of laboratory tests, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  

During the January 2009 hearing, the Veteran described the 
effects that his lumbosacral strain was having on his current 
employment and on his activities of daily living.  He 
described limitation of function caused by the lumbosacral 
strain.  Any notice error is not prejudicial because the 
Veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim for an increased 
disability rating.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the January 2009 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis or a psychosis, which develop to 
a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

The Veteran contends that service connection for a disability 
manifested by pain in the legs and arms, and for an acquired 
psychiatric disability is warranted on the basis that each of 
his disabilities is proximately due to or a result of his 
service-connected lumbosacral sprain.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Disability Manifested by Pain in the Legs and Arms

Service treatment records reflect that the Veteran complained 
of intermittent left leg pain in August 1984.  Examination at 
that time revealed tenderness over the lateral knee and calf, 
and no swelling.  The Veteran had full range of motion, his 
gait was normal, and there was no ecchymosis.  No disability 
was found.

On VA orthopedic examination in January 1987, the Veteran 
complained of hypersensitivity in the left hip and occasional 
radiating pain down his left leg.  There were no complaints 
or findings of upper extremity disability.  The Veteran 
exhibited full range of motion of the hips, knees and ankles 
and no disability of the extremities was identified.  

Private treatment records reflect complaints of numbness, 
weakness, or tingling in the Veteran's arms, legs, or feet in 
November 2001.

The Veteran underwent a VA examination in February 2003.  He 
reported a history of weakness and numbness of the right arm 
that extended to the small and ring fingers.  The symptoms 
were not associated with any particular time of day, or with 
any particular movements or positions that the body assumed.  
Examination revealed no weakness of the hands.  The Veteran 
had normal sensation to the 10 g-monofilament of the fingers 
of each hand, and normal vibratory sensation of both hands.  
There was no painful motion.  Range of motion of the arms and 
hands was not limited by pain, fatigue, weakness, or lack of 
endurance.  There was no tenderness or masses felt in the 
medial elbow.  The diagnosis was normal examination for 
peripheral nerves.  Based upon a review of the claims file 
and examination of the Veteran, the examiner opined that the 
Veteran's symptoms were not related to his military service.  
The examiner commented that the Veteran had multiple X-rays 
and MRI scans, which have all been negative.  The Veteran 
currently did not have a diagnosable condition that explained 
his symptoms.

VA treatment records reflect that the Veteran complained of 
arm pain in May 2006.  In July 2006, the Veteran reported 
numbness with tingling in his right hand and fingers, and 
tingling and numbness going up into his right shoulder.  A 
nerve conduction study of the right upper extremity in August 
2006 was normal.  A nerve conduction study of the left upper 
extremity in May 2007 also was normal.

While the Veteran testified in January 2009 that his 
disability manifested by pain in the legs and arms may have 
started possibly from a fall on the basketball court when he 
injured his back, and that he has continued to have pains 
over the years, the objective evidence of record is against 
the grant of service connection.

Here, there is no competent evidence linking a disability 
manifested by pain in the legs and arms with injury or 
disease in service or to a service-connected disability.  The 
February 2003 findings were based on a review of the record 
and provide a rationale for the findings made.  Hence, the 
evidence clearly weighs against findings that a disability 
manifested by pain in the legs and arms had its onset in 
service, or that is proximately due to or the result of the 
service-connected lumbosacral sprain.  There is no positive 
etiology opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the February 2003 
examination report.

Finally, pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability.  On the 
issue of service connection, the Court held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition did not constitute a disability for which service 
connection may be granted.  Subsequently, the Federal Circuit 
dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the 
Board or the Court.)  Without evidence of underlying 
disability associated with the complaints of pain, there is 
no basis for a grant of service connection.  

As such, the Board finds a clear preponderance of the 
evidence is against a finding that the Veteran currently has 
a disability manifested by pain in the legs and arms that is 
related to service.


B.  Acquired Psychiatric Disability, to Include Depression

Service treatment records do not reflect any findings or 
complaints of depression or a psychiatric disability.

On VA examination in January 1987, no psychiatric complaints 
or findings were reported.  

VA treatment records, dated in June and July 2004, show an 
Axis I diagnosis of pain disorder associated with 
psychological factors and a general medical condition.

The Veteran underwent a VA examination in May 2008.  His 
medical records revealed problems of depression, marijuana 
dependency, and opioid dependency.  He currently received no 
mental health treatment.  The Veteran reported that his 
emotional problems began in 1987 when his mother was 
accidentally killed in a random shooting rampage.  The 
Veteran also reported that he was neither suicidal nor 
homicidal, but that he was tired of hurting.  He indicated 
that most of his mental agitation relates to his medical 
condition, including his pain and lack of ability to 
function.

Following examination of the Veteran, the examiner opined 
that the Veteran reported very minor emotional effect from 
his physical problems.  The Veteran's thought processes were 
logical, coherent, and relevant.  He exhibited good social 
skills, seemed intelligent, and his speech was well 
understood.  The Veteran was well-oriented to time, place, 
person, and situation.  His affect was spontaneous and 
reasoning good.  The Veteran admitted to sleep problems and 
appetite problems, as well as anhedonia.  He denied having 
any psychotic symptoms and none was noted.  The Veteran 
denied having any occupational impairment, and there was no 
clear indication of social impairment.  The Axis I diagnoses 
were undifferentiated somatoform disorder and polysubstance 
dependency, which the Veteran reported to be in remission.  
The examiner opined that the Veteran's main problem and only 
treatment were related to marijuana and opioid dependency.  
The examiner also opined that the Veteran does not have any 
significant emotional problems of any kind that are related 
to his service-connected disabilities.  

In January 2009, the Veteran testified that he last underwent 
psychiatric treatment three or four years ago.

While the Veteran contends that a psychiatric disability had 
its onset in service or within the first post-service year, 
there is no competent evidence linking an acquired 
psychiatric disability, to include depression, with injury or 
disease in service or to a service-connected disability.  Nor 
is there competent evidence establishing the onset of the 
disability in service.  

The Veteran's claim that psychiatric problems have persisted 
since service is not entirely consistent with the record.  
Despite being seen on many occasions in service for problems, 
no psychiatric complaints or findings were made.  On VA 
examination the month following service, the psychiatric 
system was normal and the Veteran had no pertinent 
complaints.  He was aware of the VA compensation system and 
had applied for other disability, but made no claim of 
service connection for psychiatric disability until 
relatively recently.  When seen in 2008 for psychiatric 
treatment, the Veteran pointed to an event after service as 
the start of his emotional problems.  Continuity of 
symptomatology is not established under the circumstances.  

Because the overall evidence does not link a current 
psychiatric disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.

C.  Reasonable Doubt

Because the competent evidence weighs against either current 
diagnoses or weighs against linking a current disability to 
service or to a service-connected disability; the weight of 
the evidence is against each of the claims.  As the weight of 
the competent evidence is against each of the claims, the 
doctrine of reasonable doubt is not applicable; and each of 
the claims for service connection decided on appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for a lumbosacral 
strain. The RO has evaluated the Veteran's disability as 10 
percent disabling under former Diagnostic Code 5295 
(renumbered 5237), pertaining to lumbosacral strain.  

Under former Diagnostic Code 5295 pertaining to lumbosacral 
strain, a 10 percent evaluation requires characteristic pain 
on motion.  A 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  

Under former Diagnostic Code 5292, pertaining to limitation 
of motion, slight limitation of motion of the lumbar segment 
of the spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar segment of the spine 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5293, a 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

At the outset, however, the Board notes that, in the absence 
of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

Under the revised criteria, spinal disabilities are primarily 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the Veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

X-rays taken of the Veteran's lumbosacral spine in August 
1998 revealed no signs of fractures nor dislocations.  The 
disc spaces were well maintained.

The report of an October 1999 VA examination included a 
diagnosis of chronic lumbar strain with transitional 
vertebra.

An MRI scan taken of the lumbar spine in November 1999 
revealed mild annular bulging of L4-L5 and L5-S1 discs.

The report of an October 2001 VA examination reflects forward 
flexion of the lumbar spine to 90 degrees, with pain starting 
at 80 degrees; lateral bending was to 25 degrees on each 
side; and rotation was to 30 degrees on the left, and to 
45 degrees on the right.  There were no noted postural 
abnormalities.  X-rays revealed no visualized abnormalities.

An MRI scan taken of the lumbar spine in June 2003 was 
negative.  Vertebral body heights and alignment of vertebrae 
were maintained, and there was no evidence of disc protrusion 
or herniation.

VA outpatient treatment records throughout the years reflect 
various complaints of low back pain.  In April 2006, the 
Veteran presented to the emergency department for chronic low 
back pain.  X-rays taken in September 2006 were normal.  In 
September 2007, the Veteran underwent physical therapy to 
reduce his back pain.

The Veteran underwent a VA examination in April 2008.  The 
Veteran reported decreased motion, stiffness, spasms, and 
severe pain.  Range of motion of the thorocolumbar spine was 
to 80 degrees on flexion, with pain starting at 70 degrees; 
to 30 degrees on extension, with pain starting at 20 degrees; 
to 22 degrees on lateral bending to the right, with pain 
starting at 20 degrees; to 30 degrees on lateral bending to 
the left, with pain starting at 30 degrees; and to 30 degrees 
on rotation to the right and left.  While there was pain on 
motion, there was no additional loss of motion on repetitive 
use.  Computed tomography of the Veteran's lumbar spine 
revealed mild lumbar spondylotic changes.

In September 2008, another VA physician reviewed the 
Veteran's claims file, including the Veteran's service 
treatment records and the report of the April 2008 VA 
examination.  The VA physician opined that the Veteran's 
current degenerative disc disease of the lumbar spine was 
less likely as not cause by or the result of the service-
connected lumbosacral strain.  In support of the opinion, the 
VA physician noted the several prior radiographic reports 
that revealed the Veteran had a normal lumbar spine.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)
 
In this case, there is no evidence of record associating any 
degenerative disc disease of the lumbar spine with the 
service-connected lumbosacral strain.  Nor is there any 
showing of neurological impairment due to the service-
connected lumbosacral strain.  Under these circumstances, 
consideration of the alternate criteria under Diagnostic Code 
5243, pertaining to intervertebral disc syndrome, for 
establishing an increased disability rating is not warranted.  
See 38 C.F.R. § 4.71a.  

In January 2009, the Veteran testified that he had continual 
low back pain and stiffness, and that he daily wore a back 
brace.

Even with consideration of functional factors and painful 
motion, the evidence does not reflect more than slight 
limitation of motion or characteristic pain on motion to 
warrant a disability rating in excess of 10 percent either 
under former Diagnostic Codes 5292 or 5295.  There is no 
evidence of muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, or severe 
lumbosacral strain to warrant an increased disability rating 
under the former criteria.   38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002). 

Moreover, the evidence shows that the Veteran can flex his 
thoracolumbar spine greater than 60 degrees.  The combined 
ranges of motion of the thoracolumbar spine are greater than 
120 degrees.  The evidence does not reflect muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Hence, the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
under the General Rating Formula.  38 C.F.R. § 4.7.

Higher evaluations may be assigned for ankylosis, but the 
Veteran retains significant back motion, and thus does not 
have ankylosis.  He, therefore, does not meet the criteria 
for a disability rating in excess of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Even assuming, for the sake of argument, that neurologic 
manifestations under alternate Diagnostic Code 5243 were for 
consideration, there is no evidence showing incapacitating 
episodes having a total duration of at least 2 weeks during 
the past 12 months to warrant a disability evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).

There is no showing that the Veteran's service-connected 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
lumbosacral strain has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
has not reported lost time from current employment, or other 
economic impact from the disability. There is no evidence of 
recent hospitalizations.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent for the Veteran's 
lumbosacral strain under either the former or revised 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).


ORDER

Service connection for a disability manifested by pain in the 
legs and arms is denied.

Service connection for an acquired psychiatric disability, to 
include depression, is denied.

A disability rating in excess of 10 percent for a lumbosacral 
strain is denied.




REMAND

Gastroenteritis 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran contends that his gastroenteritis had its onset 
in service.  His service treatment records show treatment for 
stomach cramps, gastritis, and gastroenteritis in April and 
May 1984.  A January 1987 VA examination report revealed no 
gastrointestinal complaints and the gastrointestinal system 
was reportedly normal.  

The post-service treatment records reflect treatment for 
esophagitis and gastritis in November 2002, and treatment for 
abdominal pain in September 2003 and in March 2006.

In January 2009, the Veteran testified that he first 
discovered his stomach illness during military boot camp.  He 
also described further episodes during service of 
gastroenteritis, and indicated that he continued to 
experience stomach problems.

Under these circumstances, an examination is needed to 
determine whether the Veteran's current gastroenteritis 
either had its onset during service or is related to his 
active service-to specifically include the in-service 
episodes of stomach problems in April and May 1984 as noted, 
and other episodes described by the Veteran in his testimony.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of stomach problems and 
gastroenteritis; and to determine whether 
it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is otherwise related to 
service-to specifically include the in-
service stomach problems in April and May 
1984, as noted in service treatment 
records, and consider the January 1987 VA 
examination report and 2002 to 2006 
treatment reports discussed herein.

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


